Citation Nr: 1423253	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  10-24 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for hypertension.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1967.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 decision by the RO in Columbia, South Carolina that determined that new and material evidence had not been submitted to reopen a claim for service connection for hypertension. 

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Board previously denied service connection for hypertension in a final October 2007 decision.

2.  Additional evidence received since that October 2007 decision is not cumulative or redundant of evidence already of record and considered in that decision and raises a reasonable possibility of substantiating the claim for service connection for hypertension.


CONCLUSIONS OF LAW

1.  The October 2007 Board decision that denied service connection for hypertension is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2013). 

2.  New and material evidence having been received, the claim for service connection for hypertension is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In its April 2010 statement of the case, the RO reopened the previously denied claim for service connection for hypertension, and then denied this claim on its underlying merits.  Regardless of how the RO ruled on this question, the Board must determine whether there is new and material evidence to reopen this claim, before proceeding further, because this initial determination affects the Board's jurisdiction to adjudicate this claim on its underlying merits.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see also Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010). The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id.  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium).  See also Duran v. Brown, 7 Vet. App. 216 (1994) (indicating that Justus does not require the VA Secretary to consider the patently incredible to be credible).

Pursuant to Shade, supra, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  

The Veteran submitted his original claim for service connection for hypertension  in February 2004.  The RO denied this initial claim in a June 2004 rating decision.  The Veteran appealed that decision, and in an October 2007 decision, the Board denied the claim for service connection, finding that hypertension was not incurred in or aggravated by active service, and was not manifested within one year after his separation from service.  The Board noted that the service treatment records suggested that he was suspected of having hypertension at the time of his entrance examination in April 1965 based on preliminary elevated blood pressure readings, but that hypertension was not diagnosed during service, there was no evidence of treatment for hypertension until 1988, and there was no medical evidence of a nexus between the Veteran's current hypertension and service.

The October 2007 Board decision is final based on the evidence then of record.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2013).

The evidence of record at the time of the prior final October 2007 Board decision included service treatment records from the Veteran's 1965 to 1967 period of active service which show that on pre-induction medical examination in April 1965, several elevated blood pressure readings were noted, and the final sitting reading was 140/80.  In the Summary of Defects and Diagnoses section, hypertension was initially noted but was subsequently crossed out.  The August 1967 separation examination report noted a blood pressure reading of 130/70.  On the report of medical history, the Veteran reported a history of "high or low blood pressure."  In the Physician's Summary and Elaboration section, the reviewing examiner wrote that the Veteran reported an episode of hypertension for which he underwent no treatment.  Additional evidence then of record included private medical records dated from 1988 to 2004, which reflect treatment for hypertension.  The evidence of record also included VA medical records dated since 2003 reflecting treatment for hypertension.

Additional evidence obtained since the prior final Board decision includes duplicate copies of service treatment records, lay statements by the Veteran, and extensive VA medical records.

The Board also notes that it appears that, in December 2010, some of the Veteran's service personnel records were associated with the claims file.  In this regard, 38 C.F.R. § 3.156(c) provides that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  Here, however, the newly-associated service personnel records are not relevant to the instant claim as they do not address any in-service hypertension complaints or findings.  Accordingly, reconsideration of the Veteran's claim under 38 C.F.R. § 3.156(c) is not warranted based upon these service personnel records.

Upon review of the record, the Board finds that some of the evidence received since the October 2007 rating decision is both new and material.  Specifically, the Veteran has submitted lay statements to the effect that he had hypertension at the time of his separation from service, and had this condition ever since service.  VA treatment records show that the Veteran has reported taking medication for high blood pressure since his discharge from service in 1967.  When the Veteran's lay statements are considered with the evidence of record, this evidence triggers VA's duty to assist by providing a medical opinion regarding the theory of direct service connection, which might raise a reasonable possibility of substantiating the claim.  Thus, the claim is reopened.  See Shade, supra; 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Since the claim has been reopened, service connection for hypertension will be reviewed based on all the evidence of record.  Manio, supra.

ORDER

The claim for service connection for hypertension is reopened, and the claim is granted to this extent only.


REMAND

Regrettably, additional development is necessary prior to appellate review of the claim for service connection for hypertension.

Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.

A veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

The Veteran contends that he incurred hypertension in service.  As noted above, hypertension was initially noted on the Veteran's pre-induction medical examination in April 1965, but then the diagnosis was crossed out, and he was found fit for military service.  In an April 1967 report of medical history at separation, the reviewing examiner wrote that the Veteran reported a history of an episode of hypertension for which he underwent no treatment.  

The Board finds that a VA medical opinion is required as to the etiology of the current hypertension, and as to the potential relationship of such disorder with service or a service-connected disability, with an adequate supporting rationale. See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  The examiner should be asked to review the claims file, including the service treatment records and other evidence of record, and provide a medical opinion as to whether the current hypertension is related to service, or was caused or permanently aggravated by service-connected posttraumatic stress disorder (PTSD).

While this appeal has been pending, and since the statement of the case was issued in April 2010, the RO has been adjudicating additional claims and associating additional evidence with the Veteran's electronic Virtual VA and VBMS folders. Some of this evidence is pertinent to the appeal issue listed above, but this evidence has not yet been reviewed by the RO in the context of the instant appeal, with issuance of a supplemental statement of the case.  Such must be done prior to appellate review.  See 38 C.F.R. §§ 19.31, 19.37; see also Bernard v. Brown, 4 Vet. App. 384 (1993).

On remand, the AOJ should attempt to obtain any outstanding relevant VA or private medical records, including any relevant medical records dated between 1967 and 1988.  See 38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive, if not actual, possession of the agency, and thus must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for hypertension since separation from service, especially during the period between 1967 and 1988.  With any necessary authorization, obtain all identified records that are not duplicates of those already in the claims file. 

2.  Upon receipt of all additional records, arrange for a VA compensation examination to obtain a medical nexus opinion concerning the etiology of the Veteran's hypertension.

The claims file, including a complete copy of this remand (and any additional evidence obtained on remand), must be made available to and reviewed by the examiner for the pertinent medical and other history.  The examiner should specifically respond to the following questions:

a) Please identify with specificity any evidence that supports a finding that it is obvious or manifest (clear and unmistakable) that hypertension preexisted service. The examiner is advised that the determination regarding inception should not be based solely on the Veteran's reported history, but should also include consideration of the medical records.

(b) Please indicate whether any preexisting hypertension obviously or manifestly (clearly and unmistakably) was not permanently aggravated in service (i.e., worsened in service to a permanent degree beyond that which would be due to the natural progression of the disorder).

(c) If the examiner does not find obvious or manifest evidence that the current hypertension preexisted service and was not aggravated in service, he/she is requested to provide an opinion as to the likelihood (very likely, as likely as not, or unlikely) that the current hypertension is directly related to the Veteran's military service or dates back to his service? 

(d) Finally, what is the likelihood (very likely, as likely as not, or unlikely) that the Veteran's hypertension was either caused OR chronically aggravated by his already service-connected PTSD? 

The term "as likely as not" means at least 50 percent probability.  It does not, however, mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

"Aggravation" is defined for legal purposes as a chronic or permanent worsening of the underlying condition beyond its natural progression versus just a temporary or intermittent flare-up of symptoms.  If the examiner determines there has been aggravation, he or she should try and quantify the amount of additional disability the Veteran now has, above and beyond that he had prior to the aggravation.  So, if possible, there needs to be some comparison with his baseline of disability versus the disability he now has as a result of the aggravation, again, assuming first it is determined there has been aggravation.

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

If an opinion cannot be expressed without resort to speculation, discuss why such is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

3.  Then readjudicate the claim for service connection for hypertension in light of all of the additional evidence associated with the claims file and electronic Virtual VA and VBMS files since the statement of the case.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KELLI A. KORDICH 
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


